United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-199
Issued: April 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 26, 2007 appellant timely appealed the October 2, 2007 merit decision of the
Office of Workers’ Compensation Programs, which denied her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty.
FACTUAL HISTORY
Appellant, a 48-year-old sales associate, filed an occupational disease claim for bilateral
arm, hand and wrist pain and numbness in her fingers. On her March 8, 2007 claim form, she
indicated that she first became aware of her condition on October 1, 2006, but it was not until
January 8, 2007 that she realized her bilateral upper extremity condition was employment
related. Appellant indicated that she was a letter sorting machine (LSM) operator for about six
years and then a flat sorter operator for another five years. She also worked on delivery bar code

sorting (DBCS) machines beginning in 1993. Appellant later transferred to a station where she
sorted and threw mail. She also performed window clerk duties. When appellant transferred to
her current station, she took over the box section and continued to work as a window clerk.
Following her latest transfer, she began having problems holding mail with her left hand and
throwing with her right.
In 2005, appellant experienced problems with her left wrist. Dr. Gary Farley saw
appellant on December 6, 2005 and diagnosed bilateral carpal tunnel syndrome. However, a
December 2005 upper extremity nerve conduction study was interpreted as normal. Dr. Farley
noted the normal test results during a follow-up examination on December 27, 2005. He saw
appellant again on January 24, 2006. At the time, she complained mostly of left side ulnar wrist
pain. Appellant advised Dr. Farley that the way she handled mail aggravated her condition.
Dr. Farley believed appellant had some ulnar wrist impingement. When he next saw her on
February 21, 2006, Dr. Farley noted that appellant demonstrated signs of improvement. On
physical examination there was no significant swelling, no paresthesias and minimal tenderness
over the ulnar aspect of the left wrist. Dr. Farley released appellant after examining her on
March 22, 2006.
Almost a year later, appellant saw Dr. Ashokkumar B. Patel, who diagnosed mild
bilateral wrist tenosynovitis.1 In his March 2, 2007 report, Dr. Patel noted that appellant
complained that her right arm was injured that morning around 7:00 a.m. According to
appellant, her arm “‘just started hurting’” and then she “‘felt tingling and numbness in [her]
hand.’” Dr. Patel further noted that appellant reported having similar symptoms on her left side
for a few weeks. Appellant informed Dr. Patel that she worked as a mail sorter for the last six
years and also worked up front doing sales. Dr. Patel prescribed Naproxen, a nonsteroidal antiinflammatory drug, and advised appellant to return in three days for further evaluation. In the
interim, appellant was permitted to continue her regular work and activities. When Dr. Patel saw
appellant on March 6, 2007, he recommended a nerve conduction study to rule out bilateral
carpal tunnel syndrome. He also recommended one week of physical therapy and a home
exercise program. Appellant was again permitted to continue with her regular activities.
Dr. Farley examined appellant on March 28, 2007 and diagnosed tenosynovitis. He also
noted that he could not rule out carpal tunnel syndrome and, thus, recommended
electrodiagnostic testing. Dr. Farley opined that appellant’s condition was work related. An
April 4, 2007 electromyography and nerve conduction study showed signs of carpal tunnel
syndrome.
In a decision dated May 14, 2007, the Office denied appellant’s occupational disease
claim because she failed to establish that her condition was employment related.
Appellant requested a review of the written record and submitted additional treatment
notes from Dr. Farley. Dr. Farley’s April 11, 2007 treatment notes indicated that appellant’s
recent nerve conduction study showed chronic carpal tunnel syndrome on the left side, but
negative on the right. He noted that appellant was bothered mostly on the left side and she had
not improved with conservative treatment. Dr. Farley, therefore, recommended that appellant
1

Dr. Patel is Board-certified in preventative medicine, with a focus on occupational medicine.

2

proceed with endoscopic carpal tunnel release. When appellant returned on May 15, 2007, she
complained of problems with her right upper extremity. She reported symptoms that began at
the wrist and radiated up her arm and into the cervical region. According to Dr. Farley, appellant
denied any further trauma. He also noted that she continued to work as a postal employee.
Appellant had been wearing braces without any significant lasting relief. Dr. Farley indicated
that appellant’s carpal tunnel syndrome appeared to have been exacerbated and he administered a
steroid injection in her right carpal tunnel.
By decision dated October 2, 2007, the Office hearing representative affirmed the
May 14, 2007 denial of the claim. The hearing representative found that the medical evidence
did not establish that appellant’s diagnosed condition was causally related to her employment
activities.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4
ANALYSIS
The record indicates that appellant complained of intermittent left wrist pain dating back
to December 2005. And, in March 2007, she complained of recurring left upper extremity
symptoms and the recent onset of right upper extremity pain and numbness. Appellant received
varying diagnoses that included left side ulnar wrist impingement, bilateral tenosynovitis and

2

5 U.S.C. §§ 8101-8193 (2000).

3

20 C.F.R. § 10.115(e), (f) (2007); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
4

Victor J. Woodhams, id.

3

bilateral carpal tunnel syndrome. However, neither Dr. Patel nor Dr. Farley provided wellrationalized opinions attributing appellant’s diagnosed conditions to her federal employment.
Dr. Patel diagnosed mild bilateral wrist tenosynovitis on March 2, 2007. Appellant
informed him that she worked as a mail sorter the last six years. Dr. Patel was also aware that
appellant worked up front doing sales, but other than noting appellant’s job titles, he did not
exhibit any familiarity with the physical requirements of those positions. Moreover, Dr. Patel
did not specifically attribute the diagnosed condition to appellant’s employment. In contrast,
Dr. Farley specifically attributed appellant’s condition to her employment. His March 28, 2007
treatment notes stated that appellant’s “possible carpal tunnel syndrome as well as the
tenosynovitis” were “work-related problems.” However, Dr. Farley neglected to identify the
specific work activities that purportedly caused or contributed to appellant’s diagnosed
condition. Consequently, his opinion on the etiology of appellant’s condition is insufficient to
meet her burden of proof.
The Board finds that the medical evidence fails to establish a causal relationship between
appellant’s diagnosed condition and her employment. Accordingly, the Office properly denied
appellant’s occupational disease claim.
CONCLUSION
Appellant has not established that she sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the October 2, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 15, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

